Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 1 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt   unknown    Seq: 1   16-OCT-07   13:18




               ELIMINATE RESIDENCY RESTRICTIONS
               FOR SEX OFFENDERS
               JEFFERY T. WALKER
                 University of Arkansas, Little Rock

                  Sometimes legislation is passed based on the support of research or the
               results of successful programming. More often, however, legislation is
               passed based on the demands of a constituency group or public outcry.
               Perhaps the clearest instances of legislation being passed in response to
               public outcry are laws involving sex offenders. The initial passage of many
               sex offender laws was in response to high-profile sexual attacks on
               children. To calm and reassure the public and to mourn the lost children,
               many of these laws were passed quickly without fully understanding the
               consequences (Fein, 1995; Freeman-Longo, 1996). Research has
               determined that many provisions of these laws do little to control
               reoffending and that many create unintended consequences that may do
               more harm than good. This article addresses a particular type of sex
               offender law: residency restrictions. It examines the research that shows
               problems with residency restrictions. It discusses efforts to repeal sex
               offender residency restrictions and the rationale behind doing so. It ends
               with a call to modify residency restriction laws and to create more
               effective ways of controlling sexual reoffending.

                               SEX OFFENDER RESTRICTION LAWS
                                       AND RESEARCH
                  Although California has had provisions for registering sex offenders
               since the 1950s, the nationwide trend to register, restrict, and attempt to
               control the movement and actions of sex offenders began to take shape in
               the early 1990s. In response to the abduction and murder of an 11-year-old
               Minnesota boy, the Jacob Wetterling Crimes Against Children and Sexu-
               ally Violent Offender Registration Act (1994) was included as a provision
               in the Violent Crime Control and Law Enforcement Act of 1994. This act
               required all states to create a registration system for sex offenders.
               Megan’s Law was passed in 1996 as an amendment to the Jacob Wetterling
               Act to require public notification of the presence of sex offenders. This
               law was passed in response to the kidnapping and murder of Megan
               Kanka by a person twice convicted of sexual assault and who was living
               with two other sex offenders across the street from the Kanka family. Pas-
               sage of Megan’s Law, along with other requirements of the Jacob Wet-
               terling Act, prompted all 50 states to pass laws requiring registration and
               notification of sex offenders (Beckman, 1998). Soon, laws began to move
               beyond registration and notification into other measures meant to control

               VOLUME 6                             NUMBER 4        2007      PP 863–870          R
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 2 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt    unknown   Seq: 2   16-OCT-07   13:18




               864                                        WALKER

               the behavior of sex offenders. These restrictions included where sex
               offenders could live.
                  A forerunner of sex offender residency restrictions was the implementa-
               tion of drug-free zones in the 1970s and 1980s. In 1970, Congress enacted a
               “school zone” law that increased penalties for drug offenses that were
               committed in areas surrounding schools and other public locations. By the
               mid-1980s, state governments began to follow suit. These laws were
               extended in the 1990s to include weapons possession or other offenses in
               areas surrounding schools. By 2000, all 50 states had passed laws creating
               drug-free and gun-free zones surrounding schools.
                  The first residency restrictions for sex offenders were passed by the Ala-
               bama legislature in 1996. The law provided, among other things, that
               “unless otherwise exempted by law, no adult criminal sex offender shall
               establish a residence or any other living accommodation or accept employ-
               ment within 2,000 feet of the property on which any school or child care
               facility is located” (Alabama Code 15-20-26). By 2005, 14 states had
               adopted similar laws and many others were considering adopting resi-
               dency restrictions for sex offenders (Levenson and Cotter, 2005). Some
               states increased the area of restriction to 2000 feet, and others added pro-
               hibited zones, such as playgrounds, parks, and bus stops.
                  Early research concerning the efficacy of sex offender laws showed lim-
               ited support. Walker et al. (2001) found 48% of registered sex offenders
               with child victims lived within 1000 feet of day cares, parks, and schools,
               whereas only 26% of registered sex offenders with adult victims lived in
               the same zones. Although this study did not address recidivism, it argued
               that, based on the principles of Routine Activities Theory, child sex
               offenders may be placing themselves in a position to have access to poten-
               tial targets. The Walker study was supported by Maghelal and Olivares
               (2005) who found over 55% of all sex offenders in one county in Texas
               lived within 1000 feet of a school. A 2000 Iowa study of the influence of
               sex offender registration on recidivism found a slight decrease in violations
               after the registry was established. That study examined a 4-year follow-up
               period for a group of sex offenders subject to registration and a group of
               sex offenders who preceded registration. Only 3% of the registry sample
               reoffended during the follow-up period, whereas 3.5% of the preregistry
               sample reoffended.
                 As more data became available about residency restrictions, research
               increasingly found little or no influence on recidivism and found increased
               negative consequences of these laws. A 2005 study in Colorado found that
               child sex offenders who recidivated while under parole supervision were
               scattered throughout the study area and did not live closer to child-con-
               centrated areas than those who did not recidivate (Colorado Department
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 3 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt   unknown   Seq: 3    16-OCT-07   13:18




                                      CRIMINOLOGY & PUBLIC POLICY                         865

               of Public Safety, 2004). Not only did a 2003 Minnesota study find no rela-
               tionship between proximity to schools or parks and recidivism, but also
               interviews with sex offenders revealed that they were more likely to travel
               to other neighborhoods to find potential victims because of a reduced
               chance of being recognized (Minnesota Department of Correction, 2003).
                  Negative consequences were also found concerning residency restric-
               tions, including clustering of sex offenders (one hotel in Iowa had 23 sex
               offenders as residents because it was one of the few places they could live),
               homelessness, transience of sex offenders (decreasing the ability of author-
               ities to determine their whereabouts) (Levenson and Cotter, 2005), as well
               as vigilantism against sex offenders (Edwards and Hensley, 2001). These
               consequences were because of the limited areas in which sex offenders
               could legally reside. Zandbergen and Hart (2006) found that residency
               restrictions around schools and day cares left only 64% of Orange County,
               Florida available for sex offenders to live. Including bus stops in the
               restricted zones left less than 5% of the county for sex offenders to live.
               Beyond the negative consequences on sex offenders, Linden and Rockoff
               (2006) found that housing prices in areas immediately adjacent to where
               sex offenders lived dropped by an average of $5,500 after the offenders
               moved into the area.
                  By 2005, some researchers, policy-making organizations, and govern-
               mental agencies began to question the efficacy of sex offender residency
               restrictions. In perhaps the strongest statement concerning this issue, the
               Iowa County Attorneys Association began a campaign to repeal sex
               offender residency restrictions (Iowa County Attorneys Association,
               2006). Similarly, the Colorado Sex Offender Management Board spoke
               out against residency restrictions. Even the director of the Jacob Wet-
               terling Foundation indicated that residency restrictions were ineffective.
               She stated that residency restrictions are often “feel good quick fixes” that
               do not make the best use of community resources and create a false sense
               of security. In 2007, the Kansas Sex Offender Policy Board brought
               together a nationwide group of researchers to address the value of resi-
               dency restrictions for sex offenders in Kansas. The outcome of that meet-
               ing was a decision to advise the Kansas legislature to forego implementing
               residency restrictions and to consider other means to protect the commu-
               nity from sexual predators. Some suggestions from that meeting are
               addressed below as a current state of thinking about residency restrictions
               for sex offenders.
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 4 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt    unknown   Seq: 4     16-OCT-07   13:18




               866                                        WALKER

                                               POLICY IMPLICATIONS
                  Although conflicting research exists about the efficacy of registration
               and notification as a means of reducing sex offender recidivism, the total-
               ity of the evidence at this point indicates that residency restrictions are not
               effective. The findings of residency restriction research and the testimony
               of those individuals tasked with carrying out sex offender laws indicate
               that residency restrictions should be eliminated and replaced with more
               effective means of reducing sex offender recidivism.
                  A fundamental problem in reducing offender recidivism is that conflict-
               ing research exists. Early research on child sex offenders (primarily psy-
               chological studies) indicated that they could not be cured and that, as an
               extension, they would be likely to reoffend. Later research, however,
               found different results. In a meta-analysis of sex offender recidivism stud-
               ies, Hanson and Bussiere (1998) found that recidivism rates varied widely,
               but the average across all studies was only 13.4%. This finding lead Han-
               son and Bussiere (1998) to conclude that “the present findings contradict
               the popular view that sexual offenders inevitably re-offend. Only a minor-
               ity of the total sample . . . committed a new sexual offense.” Other studies
               also found that the recidivism rate for sex offenders is less than that for
               other types of offenders (see, for example, Hanson et al., 1995; Langan
               and Levin, 2002).
                  An additional complication of efforts to reduce recidivism is that most
               sex offenses are not the sensationalized type where a child is kidnapped,
               sexually assaulted, and murdered by a stranger. Two studies (Greenfeld,
               1997; National Institute of Justice, 2006) found that most sex offenses
               occur in the home and/or are committed by people who have legitimate
               access to the children. Residency restrictions would not influence this type
               of victimization.
                  In a study showing the difficulty in addressing sex offender recidivism,
               Walker and Ervin-McLarty (2000) found that a sharp division exists
               between “chronic offenders” and other sex offenders. In that study, 73%
               of the offenders were first-time sex offenders. Additionally, offenders with
               fewer than seven sex offenses did not exhibit a pattern of sex offenses, and
               most did not commit a sex offense as their first offense. These offenders
               seemed to commit sex offenses as a part of a general pattern of criminal
               behavior. For offenders with more than seven sex offenses, most had a sex
               offense as their first offense, and over 70% of all offenses committed by
               this group were sex offenses. Also, many sex crimes against children were
               noted in these offenders. Harris et al. (2002) also found conflicting results
               based on the type of offender. In this study, incest cases involving fathers
               and daughters resulted in a very small rate of recidivism, whereas male
               offenders sexually abusing boys were much more likely to reoffend.
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 5 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt   unknown   Seq: 5       16-OCT-07   13:18




                                      CRIMINOLOGY & PUBLIC POLICY                            867

                  What may be taken from research on sex offenders is that they are not a
               homogeneous group, as previously thought. Some sex offenders are more
               likely to recidivate. Instead of targeting this group of child sex offenders,
               most laws attempt to create a panacea for all sex offenders. It would be
               more viable to target specific offenders who are most likely to be affected:
               typically those offenders with child victims (especially boys) and those for
               whom a psychological assessment indicates a high risk for reoffending.
                  To properly supervise, monitor, or control sex offenders, it is perhaps
               more important to control their access to children rather than to control
               where they live. Current residency restrictions easily could create a situa-
               tion where a person would be prevented from living in an adult-only apart-
               ment complex because it is located close to a day care center but be
               allowed to live in a different apartment complex with many children.
               Instead of applying broad restrictions on residence, logically it is more
               important to restrict sex offender access to children. Following the original
               intent of drug-free zones, it would seem to be more effective to make safe
               zones from which the highest-risk offenders are prohibited entry (such as
               playgrounds, schools, and day cares) rather than to restrict where they
               live. This action also should conserve resources because the community
               only would have to monitor and supervise known locations rather than
               attempt to monitor and supervise a group of people who do not always
               wish for their whereabouts or activities to be known.
                  In addition to providing protection for potential victims, the policies
               that are implemented should be the ones most likely to be effective, given
               a limited amount of resources. These policies should involve treatment
               and supervision for the group of people most likely to reoffend. Current
               laws and policies are strong on restriction and weak on contact with and
               supervision of sex offenders. Sex offender laws typically provide no
               resources to implement them. The legislature passes the laws and looks
               tough on crime, but the burden is on sex offenders to register and to stay
               out of restricted areas. Unless resources are provided to the police and to
               probation/parole officers, often nothing in sex offender laws provides
               supervision or monitoring for the offenders. True supervision and a more
               realistic possibility of public safety more likely could be achieved through
               proper classification and psychological assessment of offenders (limiting
               offenders subject to supervision to those at greatest risk to reoffend), con-
               tinued monitoring and treatment, and closer supervision by probation/
               parole officers.
                  As with most crimes, the answer to reducing recidivism is both nebulous
               and controversial. It is difficult to know what policies are most likely to be
               effective, and it is even less likely that resources exist to allow the policies
               to be implemented at a level of individuality sufficient to cover such a
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 6 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt      unknown   Seq: 6         16-OCT-07   13:18




               868                                         WALKER

               diverse array of people as sex offenders. Conflicting evidence exists con-
               cerning the potential for registration and notification to reduce recidivism
               in sex offenders. Most researchers and many policy makers agree, how-
               ever, that residency restrictions for sex offenders are not effective and cre-
               ate negative consequences. States that have not enacted such legislation
               should not consider doing so, and states that have enacted such legislation
               should consider repealing it.

                                                          REFERENCES
               Beckman, Marlene
                 1998   Panel Introduction. National Conference on Sex Offender Registries.
                        Washington, D.C.: Bureau of Justice Statistics.
               Colorado Department of Public Safety
                 2004    Report on Safety Issues Raised by Living Arrangements for and Location
                         of Sex Offenders in the Community. Denver, Colo.: Sex Offender
                         Management Board.
               Edwards, William and Christopher Hensley
                 2001    Contextualizing sex offender management legislation and policy: Evaluat-
                         ing the problem of latent consequences in community notification laws.
                         International Journal of Offender Therapy and Comparative Criminology
                         45:83.
               Fein, Bruce
                 1995     Community self-defense laws are constitutionally sound. ABA Journal
                          81:38.
               Freeman-Longo, Robert E.
                 1996   Feel good legislation: Prevention or calamity. Child Abuse & Neglect
                        20:95.
               Greenfeld, Lawrence A.
                1997      Sex Offenses and Offenders: An Analysis of Data on Rape and Sexual
                          Assault. Washington, D.C.: Bureau of Justice Statistics.
               Hanson, R. Karl and Monique T. Bussiere
                1998     Predicting relapse: A meta analysis of sexual offender recidivism studies.
                         Journal of Consulting and Clinical Psychology 60:348.
               Hanson, R. Karl, Heather Scott, and Richard A. Steffy
                1995     A comparison of child molesters and nonsexual criminals: Risk predictors
                         and long-term recidivism. Journal of Research in Crime and Delinquency
                         32:325.
               Harris, Anthony R., Stephen H. Thomas, Gene A. Fisher, and David J. Hirsch
                2002      Murder and medicine: The lethality of criminal assault, 1960-1999.
                          Homicide Studies 6:128.
               Iowa County Attorneys Association
                 2006   Statement on Sex Offender Residency Restrictions in Iowa. Available
                        online: http://www.iowa-icaa.com/ICAA_STATEMENTS/Sex_Offender_
                        Residency_Statement_Feb_14_2006_for_website.pdf.
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 7 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt   unknown       Seq: 7          16-OCT-07   13:18




                                      CRIMINOLOGY & PUBLIC POLICY                                   869

               Jacob Wetterling Crimes Against Children & Sexually Violent Offender Registration
                 Act
                 1994    U.S. Code. Vol. 42, Section 14071.
               Langan, Patrick A. and David J. Levin
                 2002    Recidivism of Prisoners Released in 1994. Washington, D.C.: Bureau of
                         Justice Statistics.
               Levenson, Jill. S. and Leo P. Cotter
                 2005    The impact of sex offender residence restrictions: 1,000 feet from danger
                         or one step from absurd? International Journal of Offender Therapy and
                         Comparative Criminology 49:168.
               Linden, Leigh L. and Jonah E. Rockoff
                 2006    There goes the neighborhood? Estimates of the impact of crime risk on
                         property values from Megan’s laws. Social Science Research Network.
                         Available online: http://ssrn.com/abstract=903178.
               Maghelal, Praveen and Miriam Olivares
                2005      Critical Risk Zones: Violators of Megan’s Law. 2005 ESRI User
                          Conference Proceedings, Technical Papers. Unpublished manuscript.
               Minnesota Department of Correction
                2003     Level Three Sex Offenders Residential Placement Issues. St. Paul, Minn.:
                         Minnesota Department of Correction.
               National Institute of Justice
                2006      Extent, Nature, and Consequences of Rape Victimization. Findings from
                          the National Violence Against Women Survey. Washington, D.C.: Depart-
                          ment of Justice.
               Walker, Jeffery T. and Gwen Ervin-McLarty
                2000      Sex Offenders in Arkansas. Little Rock, Ark.: Arkansas Crime Informa-
                          tion Center.
               Walker, Jeffery T., James W. Golden, and Amy VanHouten
                2001      The geographic link between sex offenders and potential victims: A
                          routine activities approach. Justice Research and Policy 3:15.
               Zandbergen, Paul A. and Timothy C. Hart
                 2006   Reducing housing options for convicted sex offenders: Investigating the
                        impact of residency restriction laws using GIS. Justice Research and
                        Policy 8:122.



                  Jeffery T. Walker is a Professor of Criminal Justice and Criminology in the Depart-
               ment of Criminal Justice at the University of Arkansas, Little Rock. Dr. Walker also
               holds joint appointments with the University of Arkansas, Fayetteville, and the Univer-
               sity of Arkansas Medical School. Dr. Walker has written 6 books, over 30 journal arti-
               cles and book chapters, and 17 technical reports, and he has delivered over 70
               professional papers and presentations. He has obtained over $9 million in grants from
               the U.S. Department of Justice, National Institute of Drug Abuse, and others. His areas
               of interest are social/environmental factors of crime and the study of nonlinear dynam-
               ics as they relate to crime. He is the Immediate Past President of the Academy of Crim-
               inal Justice Sciences. Editorial experience includes service as Editor of the Journal of
               Criminal Justice Education, Editor-in-Chief of Journal of Critical Criminology, and Edi-
               tor of ACJS Today. Previous publications include articles in the Journal of Quantitative
Case 1:14-cv-23933-PCH Document 171-31 Entered on FLSD Docket 11/01/2018 Page 8 of 8
               \\server05\productn\C\CPP\6-4\CPP422.txt    unknown       Seq: 8         16-OCT-07   13:18




               870                                        WALKER

               Criminology, Journal of Criminal Justice Education, and Journal of Gang Research and
               the books Leading Cases in Law Enforcement (6th ed.), Statistics in Criminal Justice and
               Criminology: Analysis and Interpretation (2nd ed.), and Myths in Crime and Justice.
